DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Detecting driver awareness is not constrained in such a way to have meaning with the term awareness (see 112b for dictionary definitions that present a problem). It is not known what type of awareness is used to determine unawareness. The specification does not enable any person skilled in the art to which it pertains, or with .
Claim 1-3, 5-9,  and 11-20  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining driver unawareness based on the door being ajar and seatbelt fasteness does not reasonably provide enablement for determining awareness based on hand positioning, eye movement, blood sugar, interaction with other controls, phone use, etc..  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The claims are claimed broadly capturing both disclosed and non-disclosed matter in the electrical/computer arts for vehicle controls, vehicle controls is an evolving art incorporating more inputs and reactions than previously demanded by the art. Here a programmer is has a high level of skill, programing is predictable yet the effects on the other vehicle systems may be unpredictable for a programmer. It is unknown if there are working examples. Here the inventor provides only a broad generalization of the vehicle control implementation, a high quality of experimentation is needed, and creating a program from scratch requires experimentation to balance out the vehicle dynamics and other parameters.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The word awareness is not specifically defined in the specification. Awareness is the state of being aware (dictionary.com). Aware is having knowledge; conscious; cognizant OR informed; alert; knowledgeable; sophisticated. As the claims are currently written (not being directed to a certain awareness in the detection) the scope is unclear if it is checking knowledge, consciousness, alertness, sophistication. 
As to claim 3, 9, and 15 the comma between “vehicle” and “the speed of the vehicle” in the las limitation makes it unclear if it is an option to the based in clause or not. Because the first part of claim 3 had it in the form of an optional list using “or”, the comma is treated as part of an optional list using or where the comma currently appears. 
Claim 8-13 recites the limitation "the one or more sensors" in claim 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


abstract idea- Mental Process) without significantly more.  Claim(s) 1-7 and 14-20 is/are directed to determining awareness of a driver.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generic computing components (processor) are used or no indication of specialized structure (sensor).  
The courts have determined that certain types of limitations are not significantly more. Applicant’s limitations can be drawn to limitations that case law has found to not be significantly more. 
Applicant’s limitations that receive/transmit/acquire or otherwise gather/move data are not significantly more given the following case law. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
Applicant’s limitations that generate, compile, determine perform repeated processes and are not significantly more given the following case law. ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of 
Applicant’s limitations that store/log/save are not significantly more given the following case law. iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The claims as a whole with the generic structure do not recite significantly more than the abstract idea that may be performed mentally as claimed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-9, 11, 13-15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2004/0017106 A1 hereinafter Hiroaki.
As to claim 1, Hiroaki discloses a brake assist control system for a vehicle [Hiroaki: abstract], comprising: 
[Hiroaki: Fig. 1 #8, 0025] configured to detect driver awareness [Hiroaki: 0076]; and 
an electronic control unit [Hiroaki: Fig. 1 #1] coupled to the first sensor [Hiroaki: Fig. 1 #8], the electronic control unit configured to: 
determine that a brake pedal and an accelerator pedal are in a released position based on a position of the brake pedal and a position of the accelerator pedal, respectively [Hiroaki: abstract, 0029, 0038], 
determine that there is vehicle movement [Hiroaki: 0076-0078 the stoping of a vehicle inherently requires a determination of a vehicle moving], 
determine that a driver of the vehicle is unaware of the vehicle movement based on the driver awareness [Hiroaki: 0076-0078], and 
reduce or eliminate the vehicle movement [Hiroaki: 0077].
As to claim 2, Hiroaki discloses further comprising: a brake pedal sensor coupled to the brake pedal and configured to detect the position of the brake pedal [Hiroaki: #84, 0025]; and an accelerator pedal sensor coupled to the accelerator pedal and configured to detect the position of the accelerator pedal [Hiroaki: #85, 0025].
As to claim 3, Hiroaki discloses further comprising: a second sensor including at least one of an engine sensor configured to detect an applied torque or power to an engine of the vehicle, a vehicle speed sensor configured to detect a speed of the vehicle [Hiroaki: #83, 0025], or a wheel sensor configured to detect movement of a wheel of the vehicle [Hiroaki: #5, 0028]; wherein to determine that there is vehicle movement, the electronic control unit is configured to determine that the vehicle is creeping or moving forward based on the applied torque or power to the engine of the vehicle, the speed of the vehicle or the movement of the wheel of the vehicle [Hiroaki: 0031].
[Hiroaki: 0024, 0032]; wherein the electronic control unit is further configured to [Hiroaki: Fig. 1 #1]: determine that the current location of the vehicle is within a threshold distance of the one or more stop locations [Hiroaki: 0024, 0032]; and determine that there is vehicle movement when the vehicle is within the threshold distance of the one or more stop locations [Hiroaki: 0025].
As to claim 7, wherein the electronic control unit is configured to: determine that the vehicle is not in a park position based on a position of a transmission of the vehicle [Hiroaki: 0037]; and wherein the electronic control unit is configured to reduce or eliminate the vehicle movement in response to determining that the vehicle is not in the park position and determining that there is vehicle movement [Hiroaki: 0076-0078, 0037].
As to claim 8, a brake assist control system [Hiroaki: abstract], comprising: 
a brake pedal [Hiroaki: 0038]; 
an accelerator pedal [Hiroaki: 0038]; 
a brake pedal sensor coupled to the brake pedal and configured to detect a position of the brake pedal [Hiroaki: 0038]; 
an accelerator pedal sensor coupled to the accelerator pedal and configured to detect a position of the accelerator pedal [Hiroaki: 0038]; 
a transmission [Hiroaki: 0037]; 
a first sensor [Hiroaki: Fig. 1 #8, 0025] configured to detect driver awareness [Hiroaki: 0076]; and an electronic control unit [Hiroaki: Fig. 1 #1] coupled to the brake pedal sensor [Hiroaki: #84, 0025], the accelerator pedal sensor [Hiroaki: #85, 0025]and the one or more sensors [Hiroaki: Fig. 1 #8, 0025 e.g., the one or more sensors are treated as the first sensor], 
the electronic control unit configured to: 
[Hiroaki: abstract, 0029, 0038], 
determine that there is vehicle movement [Hiroaki: 0076-0078 the stopping of a vehicle inherently requires a determination of a vehicle moving] and that the transmission is in a drive position [Hiroaki: 0076-0078, 0037], 
determine that a driver of the vehicle is unaware of the vehicle movement based on the driver awareness [Hiroaki: 0076-0078], and 
reduce or eliminate the vehicle movement [Hiroaki: 0077].
As to claim 9, Hiroaki discloses further comprising: a second sensor including at least one of an engine sensor configured to detect an applied torque or power to an engine of the vehicle, a vehicle speed sensor configured to detect a speed of the vehicle [Hiroaki: #83, 0025], or a wheel sensor configured to detect movement of a wheel of the vehicle [Hiroaki: #5, 0028]; wherein to determine that there is vehicle movement, the electronic control unit is configured to determine that the vehicle is creeping or moving forward based on the applied torque or power to the engine of the vehicle, the speed of the vehicle or the movement of the wheel of the vehicle[Hiroaki: 0031].
As to claim 11, Hiroaki discloses further comprising: a navigation unit configured to detect a current location of the vehicle and one or more stop locations [Hiroaki: 0024, 0032]; wherein the electronic control unit is further configured to [Hiroaki: Fig. 1 #1]: determine that the current location of the vehicle is within a threshold distance of the one or more stop locations [Hiroaki: 0024, 0032]; and determine that there is vehicle movement when the vehicle is within the threshold distance of the one or more stop locations [Hiroaki: 0025].
[Hiroaki: 0076-0078, 0037].
As to claim 14, Hiroaki discloses a method for controlling vehicle movement of a vehicle [Hiroaki: abstract], comprising: 
determining, by a processor and using a brake pedal sensor, that a brake pedal is in a released position [Hiroaki: #84, 0025]; 
determining, by the processor and using an accelerator pedal sensor, that an accelerator pedal is in a released position [Hiroaki: #85, 0025]; 
determining, by the processor, that the vehicle is in drive position [Hiroaki: 0076-0078, 0037] and that there is vehicle movement [Hiroaki: 0076-0078 the stopping of a vehicle inherently requires a determination of a vehicle moving]; 
determining, by the processor and using a sensor, that a driver of the vehicle is unaware of the vehicle movement [Hiroaki: 0076-0078]; and 
reducing or eliminating, by the processor, the vehicle movement [Hiroaki: 0077].
As to claim 15 , Hiroaki discloses further comprising: a second sensor including at least one of an engine sensor configured to detect an applied torque or power to an engine of the vehicle, a vehicle speed sensor configured to detect a speed of the vehicle [Hiroaki: #83, 0025], or a wheel sensor configured to detect movement of a wheel of the vehicle [Hiroaki: #5, 0028]; wherein to determine that there is vehicle movement, the electronic control unit is configured to determine that the vehicle is creeping or moving forward based on the applied torque or power to the engine of the vehicle, the speed of the vehicle or the movement of the wheel of the vehicle [Hiroaki: 0031].
As to claim 16, Hiroaki discloses wherein determining that the driver of the vehicle is unaware of the vehicle movement includes detecting that the driver of the vehicle does not have two hands on a [Hiroaki: 0025, 0040-0041, 0085].
As to claim 17, further comprising: alerting or warning the driver of the vehicle that there is vehicle movement [Hiroaki: 0076-0078 e.g., warns via haptic feedback and slowing]; and reducing or eliminating the vehicle movement after a period of time after alerting or warning the driver of the vehicle that there is vehicle movement [Hiroaki: 0076-0078].
As to claim 18, Hiroaki discloses further comprising: determining or obtaining, by a processor, to detect a current location of the vehicle and one or more stop locations [Hiroaki: 0024, 0032]; wherein the electronic control unit is further configured to [Hiroaki: Fig. 1 #1]: determine that the current location of the vehicle is within a threshold distance of the one or more stop locations [Hiroaki: 0024, 0032]; and determine that there is vehicle movement when the vehicle is within the threshold distance of the one or more stop locations [Hiroaki: 0025].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki in view of US20170028966 A1 hereinafter Elie.
As to claim 4, Hiroaki discloses using various inputs to determine awareness and control based on the awareness, but does not disclose where the door sensor indicates awareness. Elie suggests wherein the first sensor is a door sensor configured to detect that a door of the vehicle is ajar, wherein to determine that the driver of the vehicle is unaware of the vehicle movement based on the driver awareness the electronic control unit is configured to determine that the door of the vehicle is ajar [Elie: 0029 e.g., the issuing of a warning indicates that a determination as to awareness was made]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the alertness inputs of Hiroaki to include door ajar as suggested in Elie as it would merely involve using a known device in a known way with predictable results for the benefit of having a different mechanism for determining awareness. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki in US 2007/0129873 A1 hereinafter Bernzen.
[Bernzen: 0010 the control being based on the incline inherently means it is measured or sensed in some way.]; wherein to reduce or eliminate the vehicle movement [Bernzen: 0032], the electronic control unit is configured to: reduce or eliminate any applied torque, or apply a negative or deceleration torque when the incline or the angle of the roadway is greater than a threshold angle [Bernzen: 0010]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the stopping of Hiroaki to include door ajar as suggested in Bernzen as it would merely involve using a known device in a known way with predictable results for the benefit of having a different mechanism for determining awareness. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki in view of  US20190349470A1 hereinafter Abramson.
As to claim 10, Hiroaki discloses using various inputs to determine awareness and control based on the awareness, but does not disclose where the seatbelt fasten sensor indicates awareness. Abramson suggest wherein the first sensor is a seatbelt configured to detect that the seatbelt was unfastened, wherein to determine that the driver of the vehicle is unaware of the vehicle movement based on the driver awareness the electronic control unit is configured to determine that the that the seatbelt was unfastened [Abramson: 0133, the seatbelt fastener sensor is partly used to determine awareness]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the alertness inputs of Hiroaki to include seatbelt fasten sensor as suggested in Abramson as it would merely involve using a known device in a known way with predictable results for the benefit of having a different mechanism for determining awareness. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20050270177 A1 stops an auto-park operation if the door is open and the operator is not aware.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665